    Case 2:19-cv-20793-JMV Document 24 Filed 12/23/19 Page 1 of 1 PageID: 928



NOT FOR PUBLICATION
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                :
                1
JORGE S.,                                       :
                                                :
                        Petitioner,             :         Civil Action No. 19-20793 (JMV)
                                                :
                        v.                      :                         ORDER
                                                :
THOMAS DECKER, et al.,                          :
                                                :
                        Respondents.            :
                                                :

        This matter comes before the Court on Petitioner Jorge S.’s Petition for Writ of Habeas

Corpus, filed pursuant to 28 U.S.C. § 2241, (ECF No. 1), which was transferred to this District

from the United States District Court for the Southern District of New York on November 25,

2019, (ECF No. 19). Counsel for Petitioner has submitted a letter requesting that the Court

establish a briefing schedule on the merits of the Petition and advised that counsel for Respondents

agrees to the proposed briefing schedule. (ECF No. 23.) Accordingly, and for good cause shown,

        IT IS on this 20th day of       December                , 2019,

        ORDERED that Respondents shall file a response to the Petition by January 10, 2020; and

it is further

        ORDERED that Petitioner shall file any reply by January 24, 2020.



                                                s/ John Michael Vazquez
                                                JOHN MICHAEL VAZQUEZ
                                                United States District Judge

1
  Petitioner is identified herein only by his first name and the first initial of his surname in order to
address certain privacy concerns associated with § 2241 immigration cases. This manner of
identification comports with recommendations made by the Judicial Conference of the United
States’ Committee on Court Administration and Case Management.
